Citation Nr: 0121390	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of basic eligibility for entitlement to 
Department of Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel





INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1999 determination by the VA Regional Office 
(RO) in Manila, Philippines, which found that the appellant 
had no recognized military service with the Armed Forces of 
the United States.  However, the record reflects that this 
claim was previously denied by the RO in April 1994, and the 
appellant did not appeal.  Accordingly, by a November 2000 
Supplemental Statement of the Case, the RO identified the 
issue as whether new and material evidence had been presented 
to reopen the claim.

The appellant provided testimony at a personal hearing before 
the undersigned Board Member in June 2001, a transcript of 
which is of record.

As an additional matter, the Board notes that the appellant 
had previously been represented by a Veterans Service 
Organization (VSO) in conjunction with his appeal.  However, 
the VSO withdrew as representative, and the appellant has not 
appointed a new representative.


FINDINGS OF FACT

1.  In April 1994, the RO denied the appellant's claim for 
basic eligibility of entitlement to VA benefits.  The 
appellant was informed of this decision, and did not appeal.

2.  The evidence submitted since the April 1994 decision is 
either redundant of previously considered evidence or not 
relevant to the question at hand, and it is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.



 
CONCLUSIONS OF LAW

1.  The April 1994 decision finding that the appellant did 
not meet the basic eligibility requirements for VA benefits 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1993 & 2000).

2.  The evidence submitted since the RO's April 1994 decision 
letter is not new and material, and his claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) had held that when, as in this 
case, a question at issue turns on a legal determination, 
such as basic eligibility for a benefit or status as a 
claimant, and not on a factual determination, the new and 
material analysis was not applicable, as the purported 
previous "denial" was not a final decision based on a 
"claim."  D'Amico v. West, 12 Vet. App. 357 (1999) (because 
appellant never attained status of claimant he did not submit 
any claim, and therefore there was no finally denied claim 
which could have been reopened); Laruan v. West, 11 Vet. App. 
80 (1998).

However, the Court of Appeals for the Federal Circuit has 
more recently held that the new and material evidence 
requirement set forth in 38 U.S.C.A. 5108 (West 1991) applied 
to the reopening of claims that were finally disallowed for 
any reason.  D'Amico v. West, 99-71 10 (Fed. Cir. April 7, 
2000).

The Board does not have jurisdiction to consider a previously 
adjudicated claim, unless new and material evidence is 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA 
[codified at 38 U.S.C. § 5103A(f) (West Supp. 2001)]. 

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).


Background.  In March 1994, the appellant submitted a VA Form 
21-526, Application for Compensation or Pension, in which he 
asserted that he had military service from May to November 
1945.  The evidence submitted in support of this claim 
included the appellant's own statements; affidavits from JCM 
and ECC; a copy of the appellant's student pilot license, 
with the caption "Philippine Veterans Board"; a July 1961 
statement from the Republic of the Philippines, Philippine 
Veterans Administration informing the appellant that he had 
been approved for educational benefits; and various documents 
from the Philippine government, dated in 1945, which indicate 
that the appellant had service in the U.S. Army in the 
Philippines (USAFIP).

In April 1994, the appellant was informed that his claim was 
being disallowed because his name did not appear on the 
roster of recognized guerillas in the records of the RO.  
Further, this correspondence indicates that a VA Form 4107a 
was enclosed, which explained the appellant's appellate and 
procedural rights, and he did not appeal.

In December 1994, the U.S. Department of the Army notified 
the RO that the appellant had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."

In June 1999, the appellant submitted a new VA Form 21-526 in 
an attempt to reopen his claim.  He also submitted a November 
1998 certification from the Republic of the Philippines, 
Philippine Veterans Affairs Office, that he was a pensioner 
with their office; a statement from the Veterans Organization 
of the Philippines to the effect that the appellant had 
certificate of stock with the Philippine Veterans Bank; and 
duplicate copies of the documents submitted at the time of 
the prior denial.  As noted above, in a November 1999 
determination, the RO found that the appellant had no 
recognized military service with the Armed Forces of the 
United States.  The appellant appealed this decision to the 
Board.

In an October 2000 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces were maintained by U.S. Army Reserve Personnel Center 
(ARPERCEN).  The RO stated that the individual records for 
each potential claimant were maintained in alphabetical 
order.  It was noted that ARPERCEN had repeatedly informed VA 
that, unless the claimant reported personal data such as 
name, which was different from that which was provided in a 
prior request for service verification, there was no value in 
resubmitting a request for reverification.  It was further 
noted that ARPERCEN had indicated that a potential claimant's 
service was verified by the records associated with his or 
her name and that, if the name was a common one or if there 
are minor discrepancies in spelling or middle initial, 
ARPERCEN would compare the service number, date of birth, 
place of birth, and names of next of kin provided in the 
request for information with the records they have on file.  
The RO noted that documents issued by the Philippine Army or 
Philippine Veterans Affairs (with the exception of Form 23, 
Affidavit for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that VA had provided to 
ARPERCEN.  The RO also reported that the Philippine 
government had its own regulations and laws which permit 
recognition of military service not recognized by the United 
States Army and findings are not binding on ARPERCEN.  
Moreover, the RO noted the information submitted to ARPERCEN 
concerning the appellant's claim of recognized military 
service, and concluded that no new evidence had been 
presented, which was different from that already submitted, 
which would warrant a request for recertification.  
Additionally, the Board notes that the RO reported 
essentially the same information to the appellant by the 
February 2000 Statement of the Case.  

At his June 2001 personal hearing, the appellant submitted 
duplicate copies of the evidence of record at the time of the 
April 1994 determination accompanied by a waiver of initial 
consideration by the RO pursuant to 38 C.F.R. § 20.1304(c).  
He also indicated that he had qualifying military service for 
VA benefits.


Analysis.  In the instant case, the evidence added to the 
file since the April 1994 denial includes the December 1994 
certification from the Department of the Army.  
The Board finds that the service department response confirms 
information previously shown; namely that the appellant had 
no qualifying service.  This evidence is redundant, and thus 
is not new.  Even if considered new, it is clearly not 
material as it unequivocally goes against the appellant's 
claim.  Arguably the record is rendered more complete by the 
newly submitted evidence (Hodge, supra).  However, such 
evidence that mandates (emphasis added) a denial of a claim 
cannot be material, within the meaning of 38 C.F.R. § 3.156; 
to hold otherwise would lead to an absurd result, to include 
a remand to the RO for a de novo decision wherein the RO 
must, as a matter of law, again deny the claim.  The Board 
finds that the December 1994 certification from the 
Department of the Army confirming that the appellant did not 
have qualifying service is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Therefore, the various 
documents the appellant has submitted, including those from 
the government of the Philippines, have no bearing upon the 
resolution of this matter.  That is, none of the additional 
documents are relevant to the question at hand and, 
therefore, the additional information is not new evidence, 
within the meaning of the cited legal authority.

The remainder of the subsequently received evidence is not 
competent under current law to show that the appellant had 
qualifying service, and is thus not relevant.  Service 
department findings as to the fact of service with the United 
States Armed Forces are made binding upon VA for purposes of 
establishing entitlement to benefits.  Duro, supra.  The 
subsequently received evidence could not, as a matter of law, 
establish qualifying service. 

The critical question in this case was and remains whether 
the service department of the United States has verified 
qualifying service for VA benefits.  The evidence received 
from the appellant since the April 1994 RO decision fails to 
suggest such service.  Therefore, the Board finds that the 
additional evidence of record received in this case is either 
not relevant or redundant of previously considered evidence, 
and it is not material because it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. 3.156(a).  As the appellant has failed 
to submit new and material evidence, his application to 
reopen his claim of entitlement to basic eligibility for VA 
benefits must be denied. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of basic eligibility for 
entitlement to VA benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

